                Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 1 of 20



 1                                                   HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
     JEFF OLBERG, an individual, CECILIA ANA         No. 18-cv-00573
10   PALAO-VARGAS, an individual, MICHAEL
     CLOTHIER, an individual, and JACOB              FIRST AMENDED COMPLAINT
11   THOMPSON, and individual, on behalf of
12   themselves and all others similarly situated,   JURY DEMAND

13            Plaintiffs,

14            v.
15   ALLSTATE INSURANCE COMPANY, an
16   Illinois Corporation and ALLSTATE FIRE
     AND CASUALTY INSURANCE COMPANY,
17   an Illinois Corporation

18                                  Defendants.
19

20

21

22

23

24

25

26
27

28

     FIRST AMENDED COMPLAINT
     Case No. 18-cv-00573                                        1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                          (206) 623-7292 • FAX (206) 623-0594
     010743-12 1027621 V1
                  Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 2 of 20



 1                                                      TABLE OF CONTENTS
 2                                                                                                                                                            Page
 3   I.        NATURE OF THE CASE ................................................................................................. 1

 4   II.       JURISDICTION ................................................................................................................ 2

 5   III.      VENUE .............................................................................................................................. 2

 6   IV.       PARTIES ........................................................................................................................... 2

 7   V.        FACTUAL ALLEGATIONS ............................................................................................ 3

 8             A.         Allstate relies on manipulated data to underpay total loss claims. ........................ 3

 9             B.         Allstate underpaid the total loss claims of Plaintiffs. ............................................ 7

10   VI.       CLASS ACTION ALLEGATIONS ................................................................................ 10

11   FIRST CAUSE OF ACTION (BREACH OF CONTRACT) ...................................................... 12

12   SECOND CAUSE OF ACTION (BREACH OF THE IMPLIED COVENANT
          OF GOOD FAITH AND FAIR DEALING) ................................................................... 13
13
     THIRD CAUSE OF ACTION (CONSUMER PROTECTION ACT—
14        VIOLATION OF WASH. REV. CODE § 19.86.020) .................................................... 14

15   FOURTH CAUSE OF ACTION (DECLARATORY AND INJUNCTIVE
          RELIEF) ........................................................................................................................... 14
16
     PRAYER FOR RELIEF .............................................................................................................. 15
17
     JURY DEMAND ......................................................................................................................... 16
18
19

20

21

22

23

24

25

26
27

28
     FIRST AMENDED COMPLAINT - i
     Case No. 18-cv-00573
                                                                                                         1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     010743-12 1027621 V1                                                                                         (206) 623-7292 • FAX (206) 623-0594
                Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 3 of 20



 1                                     I.      NATURE OF THE CASE
 2            1.       When a person’s vehicle is totaled in an accident, an automobile insurance

 3   company must not underpay claims by manipulating the data used to value the vehicle.

 4   Specifically, Washington law prohibits insurance companies from valuing a vehicle by

 5   comparing it to vehicles of a different type. Washington law also prohibits insurance companies

 6   from reducing claim values with arbitrary, unexplained, and unjustified adjustments to the

 7   condition of comparable vehicles that bear no relation to actual cash value. An insurer must not

 8   misstate or conceal material facts that bear upon its estimate of value.

 9            2.       In negotiating and settling total loss claims, Allstate Insurance Company and

10   Allstate Fire and Casualty Insurance Company (collectively, Allstate) flagrantly violate these

11   rules. First, when Allstate selects vehicles to compare with the loss vehicle, it includes gray-

12   market vehicles—vehicles manufactured for consumers in foreign countries and imported into

13   the U.S.—that are not comparable to the loss vehicle and are worth less due to their gray-market

14   status. Allstate misrepresents the gray-market vehicles as comparable while failing to disclose

15   their gray-market status, deceiving consumers and cheating them on their claims.

16            3.       Second, Allstate reduces the value of comparable vehicles by an arbitrary amount

17   that it deems a “condition adjustment” without itemizing or explaining the basis for the

18   adjustment as required by Washington law. Allstate applies a uniform “condition adjustment” to
19   multiple comparable vehicles involved in a valuation without even distinguishing one vehicle

20   from the next. These arbitrary and unjustified condition adjustments artificially and improperly

21   reduce claim payments by hundreds or thousands of dollars.

22            4.       Allstate’s systematic under-valuations and underpayments violate its insurance

23   contracts as well as Washington statutes governing the adjustment of total loss claims. Allstate’s

24   actions also violate Washington prohibitions on consumer deception and settling insurance

25   claims in bad faith.

26            5.       Plaintiffs bring this class action on behalf of all those insured under automobile
27   insurance policies issued in the State of Washington by Allstate Insurance Company and Allstate

28   Fire and Casualty Company whose claim valuations were based in whole or in part upon the
     FIRST AMENDED COMPLAINT - 1
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                  1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                    (206) 623-7292 • FAX (206) 623-0594
                Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 4 of 20



 1   values of gray-market vehicles and those whose claim valuations were based upon the values of

 2   comparable vehicles that were reduced by artificial, unexplained “condition adjustments.”

 3            6.       Plaintiffs seek for themselves and the class compensatory damages, treble

 4   damages, and attorney’s fees, as well as declaratory and injunctive relief.

 5                                          II.         JURISDICTION
 6            7.       This Court has jurisdiction pursuant to the Class Action Fairness Act of 2005, 28

 7   U.S.C. § 1332(d), because the proposed Class consists of 100 or more members; the amount in

 8   controversy exceeds $5,000,000, exclusive of costs and interest; and minimal diversity exists.

 9   Plaintiffs are citizens of Washington and Allstate is a citizen of Illinois (where it is incorporated

10   and has its principal place of business).

11            8.       This Court has personal jurisdiction over Allstate Insurance Company because

12   Allstate Insurance Company is a corporation licensed and authorized to do business in

13   Washington and has transacted business in King County, Washington. This Court has personal

14   jurisdiction over Allstate Fire and Casualty Insurance Company because Allstate Fire and

15   Casualty Insurance Company is a corporation licensed and authorized to do business in

16   Washington and has transacted business in King County, Washington. This Court has personal

17   jurisdiction over Plaintiffs because Plaintiffs consent to this Court’s jurisdiction.

18                                                III.     VENUE
19            9.       Venue is proper in this District under 28 U.S.C. § 1391 because this is the District

20   in which Plaintiffs’ insurance benefits were denied and the cause of action arose.

21                                                IV.     PARTIES
22            10.      Plaintiffs Jeff Olberg, Cecilia Ana Palao-Vargas, Michael Clothier, and Jacob

23   Thompson were at all relevant times residents of the State of Washington.

24            11.      At all times pertinent, Plaintiff Jeff Olberg was insured under a policy of

25   automobile insurance with Allstate Insurance Company that included coverage for the total loss

26   of a vehicle.
27

28
     FIRST AMENDED COMPLAINT - 2
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                  1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                    (206) 623-7292 • FAX (206) 623-0594
                Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 5 of 20



 1            12.      At all times pertinent, Plaintiff Cecilia Ana Palao-Vargas was insured under a

 2   policy of automobile insurance with Allstate Fire and Casualty Insurance Company that included

 3   coverage for the total loss of a vehicle.

 4            13.      At all times pertinent, Plaintiff Michael Clothier was insured under a policy of

 5   automobile insurance with Allstate Fire and Casualty Insurance Company that included coverage

 6   for the total loss of a vehicle.

 7            14.      At all times pertinent, Plaintiff Jacob Thompson was insured under a policy of

 8   automobile insurance with Allstate Fire and Casualty Insurance Company that included coverage

 9   for the total loss of a vehicle.

10            15.      Allstate Insurance Company is an Illinois corporation with its principal place of

11   business in Illinois.

12            16.      Allstate Insurance Company is an underwriting company wholly owned by the

13   Allstate Corporation, a Delaware corporation.

14            17.      Allstate Fire and Casualty Insurance Company is an Illinois corporation with its

15   principal place of business in Illinois.

16            18.      Allstate Fire and Casualty Insurance Company is also wholly owned by the

17   Allstate Corporation.

18                                      V.   FACTUAL ALLEGATIONS
19   A.       Allstate relies on manipulated data to underpay total loss claims.
20            19.      All allegations contained in previous paragraphs are incorporated herein by

21   reference.

22            20.      Allstate Insurance Company and Allstate Fire and Casualty Company file a

23   consolidated annual statement as members of The Allstate Insurance Group. The Allstate

24   Insurance Group is the fourth-largest personal lines insurance company in the United States.

25   Members of The Allstate Insurance Group, including Defendants, issue automobile insurance

26   policies to consumers in the State of Washington.
27

28
     FIRST AMENDED COMPLAINT - 3
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                 1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                   (206) 623-7292 • FAX (206) 623-0594
                Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 6 of 20



 1            21.      The Allstate Insurance Group is made up of two distinct “brands” the Allstate

 2   Brand and the Esurance Brand. Allstate Insurance Company and Allstate Fire and Casualty

 3   Insurance Company are both a part of the Allstate Brand.

 4            22.      The Allstate Brand touts itself as a reliable and trustworthy source of insurance

 5   coverage. In its advertising campaigns, the Allstate Brand has adopted the motto, “You’re in

 6   good hands.” On its website, the Allstate Brand claims, “In every aspect of our business, we

 7   strive to do the right thing—for our customers, our employees, our communities and our world.”

 8   But when its customers’ cars are wrecked in life-changing accidents, Allstate betrays these

 9   principles, playing games and putting profits ahead of people. Allstate fudges the numbers to

10   shortchange vulnerable consumers, who have often lost their primary car and are relying on

11   Allstate to pay fair value so they can afford to buy a replacement.

12            23.      The Defendants work in concert to create policies and infrastructure that cheat

13   their customers out of monies to which they are entitled.

14            24.      As wholly owned subsidiaries of the same company, Allstate Insurance Company

15   and Allstate Fire and Casualty Insurance Company share a common corporate headquarters, file

16   a combined annual report and tax return, and use valuation reports from CCC Information

17   Services Inc. that are indistinguishable in form between the insurers, providing a uniform method

18   of undervaluing total loss claims for Allstate insureds.
19            25.      Upon information and belief, Allstate follows a single set of guidelines, methods,

20   and policies regarding the application of condition adjustments and the use of gray market

21   vehicles to systemically undervalue total loss claims.

22            26.      Allstate’s standard form automobile policy provides coverage for the total loss of

23   a vehicle in an accident.

24            27.      For total loss claims, Allstate must base any cash settlement offer on the “actual

25   cash value of a comparable motor vehicle.” WASH. ADMIN. CODE § 284-30-391(2).

26            28.      In the event of a total loss, Allstate promises in its policy that it will pay the
27   insured the “actual cash value” of the vehicle before the accident.

28
     FIRST AMENDED COMPLAINT - 4
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                    1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                      (206) 623-7292 • FAX (206) 623-0594
                Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 7 of 20



 1            29.      For total loss claims, Allstate must “[b]ase all offers on itemized and verifiable

 2   dollar amounts for vehicles that are currently available . . . using appropriate deductions or

 3   additions for options, mileage or condition when determining comparability.” WASH. ADMIN.

 4   CODE § 284-30-391(4)(b).

 5            30.      For total loss claims, “[a]ny additions or deductions from the actual cash value

 6   must be explained to the claimant and must be itemized showing specific dollar amounts.”

 7   WASH. ADMIN. CODE § 284-30-391(5)(d). The purpose of this requirement is to ensure that any

 8   adjustments are reasonable and justified and to ensure that consumers have the ability to evaluate

 9   and challenge any deductions that are improper.

10            31.      Systemically, Allstate fails to offer and pay the actual cash value.

11            32.      Allstate bases its offers and payments on manipulated data and reports that do not

12   meet Allstate’s duties under Washington law, imposing arbitrary and unexplained “condition

13   adjustments” to artificially reduce the values of comparable vehicles and basing its valuations on

14   gray-market vehicles that are not comparable to the insured vehicle.

15            33.      To calculate its offer and payment, Allstate obtains a valuation report from a

16   third-party company called CCC Information Services, Inc. (“CCC”). These reports purport to

17   contain values for comparable used vehicles recently sold or for sale in the geographic area of

18   the insured. The reports contain a purported valuation for the loss vehicle based upon the data in
19   the report. Allstate instructs CCC as to what specific data to include in the report as the basis for

20   the valuation, including whether to include condition adjustments to comparable vehicles and

21   whether to base the valuation on gray-market vehicles that are not comparable to the insured

22   vehicle.

23            34.      Allstate offers its insureds a claim settlement equivalent to the valuation amount

24   found on the report.

25            35.      The valuation reports also reduce the estimated values of comparable vehicles,

26   citing a “condition adjustment,” but fail to itemize or explain the basis for these condition
27   adjustments. These condition adjustments are arbitrary and unjustified. Indeed, even though each

28   comparable vehicle has unique characteristics, the reports reduce the value of multiple
     FIRST AMENDED COMPLAINT - 5
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                  1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                    (206) 623-7292 • FAX (206) 623-0594
                Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 8 of 20



 1   comparable vehicles by the same amount, down to the last dollar, without any itemization or

 2   explanation for the amount. These blind and arbitrary reductions bear no relation to the actual

 3   fair market value of the comparable vehicles or the loss vehicle. The application of an arbitrary

 4   condition adjustment to reduce the value of comparable vehicles artificially reduces the valuation

 5   of the loss vehicle to benefit the insurer at the expense of the insured.

 6            36.      The valuation reports base their calculations upon the values of gray-market

 7   vehicles instead of vehicles that are comparable to the loss vehicle. Gray-market vehicles are

 8   vehicles manufactured for markets outside the United States and later imported and offered for

 9   sale in the United States.

10            37.      Gray-market vehicles are disfavored in the marketplace and generally less

11   valuable than vehicles manufactured for the U.S. market. The prices of gray-market vehicles are

12   depressed for several reasons:

13                     a.     For a given year, make, and model, vehicles made for non-U.S. markets
                              such as Canada have different safety and environmental specifications
14                            from vehicles made for the U.S. market and require modifications to
                              comply with U.S. law.
15

16                     b.     Gray-market vehicles frequently lack a clear chain of title, increasing the
                              risk that the vehicle has been stolen.
17
                       c.     Gray-market vehicles are manufactured with an instrument panel and
18                            odometer that uses kilometers instead of miles, and the conversion from
                              kilometers to miles creates a risk that the odometer has been manipulated.
19
                       d.     The prices of gray-market vehicles are depressed by arbitrage. Because
20                            vehicle supply and demand varies from one country to the next, the cost of
21                            a gray-market vehicle is often lower than a vehicle of the same year,
                              make, and model made for and sold in the United States.
22
              38.      For these reasons, a gray-market vehicle is not “a comparable motor vehicle” for a
23
     vehicle of the same year, make, and model made for the U.S. market. The use of gray-market
24
     vehicles to calculate the value of the loss vehicle artificially reduces the valuation of the loss
25
     vehicle to benefit the insurer at the expense of the insured.
26
27

28
     FIRST AMENDED COMPLAINT - 6
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                 1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                   (206) 623-7292 • FAX (206) 623-0594
                Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 9 of 20



 1   B.       Allstate underpaid the total loss claims of Plaintiffs.
 2            39.      Plaintiffs each owned a vehicle which was involved in an accident and damaged

 3   so seriously as to be a total loss.

 4            40.      Plaintiffs made claims with Allstate for the total loss of the vehicles. Allstate

 5   provided written settlement offers to each plaintiff.

 6            41.      Allstate based each settlement offer upon a valuation report obtained from third-

 7   party CCC.

 8            42.      Plaintiff Jeff Olberg was the owner of a 2013 Ford Fusion Hybrid that was totaled

 9   in an accident in 2016. Allstate offered to pay, and did pay, $16,870.68 (minus deductible)

10   attributable to the value of the vehicle, citing its CCC valuation report. The valuation report

11   listed values of nine different comparable vehicles and applied a uniform condition adjustment of

12   $775 to all nine of them without itemizing or explaining the basis of the adjustment as required

13   by Washington law. The report reduced the amount of these comparable vehicles by exactly the

14   same amount, regardless of any individual differences in the condition of the vehicles. These

15   blanket adjustments were arbitrary and unjustified, and they resulted in an underpayment of

16   $775. Plaintiff Olberg was forced to incur additional costs to hire a public adjuster and other out

17   of pocket costs while the payment of his claim was delayed. These additional costs and the

18   substantial delay were a result of Allstate’s unlawful valuation practices
19            43.      Plaintiff Cecilia Ana Palao-Vargas was the owner of a 2011 Hyundai Sonata that

20   was totaled in an accident in 2015. Allstate offered to pay, and did pay, $15,034.93 (minus

21   deductible) attributable to the value of the loss vehicle, citing its CCC valuation report. The

22   valuation report listed values of nine different comparable vehicles and applied a uniform

23   condition adjustment of $684 to all nine of them without itemizing or explaining the basis of the

24   adjustment as required by Washington law. The report reduced the amount of each comparable

25   vehicle by exactly the same amount, regardless of individual differences in the condition of the

26   vehicles. These blanket adjustments were arbitrary and unjustified, and they resulted in an
27   underpayment of $684.

28
     FIRST AMENDED COMPLAINT - 7
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                   1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                     (206) 623-7292 • FAX (206) 623-0594
               Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 10 of 20



 1            44.      The valuation report for Plaintiff Palao-Vargas’s claim also based its calculations

 2   on the value of at least one gray-market vehicle instead of a comparable vehicle as required by

 3   Washington law. The valuation report itself specifies on page 9 that Plaintiff’s wrecked vehicle

 4   is not a gray-market vehicle. At the same time, the valuation report misstates that the gray-

 5   market vehicle is comparable to Plaintiff’s vehicle and fails to disclose the gray-market status of

 6   the gray-market vehicle. The use of a gray-market vehicle results in an underpayment to be

 7   determined based upon the economic impact of using gray-market vehicles for vehicle pricing

 8   analysis.

 9            45.      Through the valuation report, Allstate and CCC have the ability to determine

10   whether a vehicle is a gray-market vehicle and did in fact determine that Plaintiff Palao-Vargas’s

11   vehicle was not a gray-market vehicle. Nonetheless, Allstate misstates that the gray-market

12   vehicle was comparable to the loss vehicle and never discloses that it is comparing the loss

13   vehicle to a gray-market vehicle. In 2017, Allstate based a settlement offer on a valuation report

14   that contained four gray-market vehicles.

15            46.      Plaintiff Michael Clothier was the owner of a 2012 Dodge 1500 Laramie

16   Longhorn that was totaled in an accident in 2016. Allstate initially offered to pay, $22,641.00

17   (minus deductible) attributable to the value of the loss vehicle, citing its CCC one valuation

18   report. All of the vehicles used to determine the value of Plaintiff Clothier’s vehicle in the first
19   valuation report were gray-market vehicles.

20            47.      Upon discovery of the use of gray-market vehicles in the valuation of his loss

21   vehicle, Plaintiff Clothier notified Allstate and requested an updated valuation report using non-

22   gray-market vehicles. All the comparable vehicles listed in the second CCC one valuation report

23   were also gray-market vehicles. It was not until Plaintiff Clothier received his fourth and final

24   CCC one valuation report and settlement offer that Allstate offered Plaintiff Clothier a settlement

25   amount that did not rely upon the value of gray-market vehicles.

26            48.      Additionally, each of the valuation reports received by Plaintiff Clothier listed
27   applied a uniform condition adjustment of approximately $1,700 to all of the comparable

28   vehicles without itemizing or explaining the basis of the adjustment as required by Washington
     FIRST AMENDED COMPLAINT - 8
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                  1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                    (206) 623-7292 • FAX (206) 623-0594
               Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 11 of 20



 1   law. The first three reports reduced the amount of each comparable vehicle by exactly $1,719,

 2   regardless of individual differences in the condition of the vehicles. The final CCC one valuation

 3   report adjusted each of the six comparable vehicles by $1,749, regardless of the individual

 4   differences in those vehicles. These blanket adjustments were arbitrary and unjustified. As a

 5   result of Allstate’s unlawful valuation practices and the need to challenge them, Plaintiff was

 6   forced to contest the valuation and the payment of Plaintiff Clothier’s claim was delayed by an

 7   appraisal process. The appraisal determined that Plaintiff Clothier’s vehicle was worth $27,000,

 8   nearly 20% more than Allstate’s initial offer based on the faulty valuation reports. Allstate based

 9   its payment on this appraisal, and Plaintiff Clothier incurred out-of-pocket losses because the

10   payment of his claim was delayed as a result of Allstate’s unlawful valuation practices.

11            49.      Plaintiff Jacob Thompson was the owner of a 2013 Ford Edge Limited Edition

12   that was total in an accident in 2018. Allstate initially offered to pay $15,609.00 (minus

13   deductible) attributable to the value of the loss vehicle, citing its CCC valuation report. The

14   valuation report listed values of twelve different comparable vehicles and applied a uniform

15   condition adjustment of $553 to all twelve of them without itemizing or explaining the basis of

16   the adjustment as required by Washington law. The report reduced the amount of each

17   comparable vehicle by exactly the same amount, regardless of individual differences in the

18   condition of the vehicles. These blanket adjustments were arbitrary and unjustified. Upon
19   discovering that Allstate had grossly undervalued his vehicle, Plaintiff Thompson challenged the

20   valuation and Allstate commissioned a new CCC report. The second report valued Plaintiff

21   Thompson’s vehicle at $15,669.00. The updated report also applied an unexplained, unitemized,

22   uniform condition adjustment of $553 to each of the twelve comparable vehicles. Again, Plaintiff

23   Thompson challenged the valuation. The third report listed values of eleven different

24   comparable vehicles, but similar to the previous reports, applied an unexplained, uniform

25   condition adjustment of $528 to each of the comparable vehicles, regardless of individual

26   differences resulting in a valuation of $16,443.00.
27            As a result of Allstate’s continued unlawful valuation practices and the need to challenge

28   them, Plaintiff was forced to contest the valuation and the payment of Plaintiff Thompson’s
     FIRST AMENDED COMPLAINT - 9
     Case No. 18-cv-00573
     010743-12 1027621 V1                                               1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                 (206) 623-7292 • FAX (206) 623-0594
               Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 12 of 20



 1   claim was delayed by an appraisal process. The appraisal determined that Plaintiff Thompson’s

 2   vehicle was worth $18,200, exceeding Allstate’s initial offer based on the faulty valuation

 3   reports by more than 15%. Allstate based its payment on this appraisal, and caused out-of-pocket

 4   losses to Plaintiff Thompson because Plaintiff Thompson was forced to pay nearly $1,000 to hire

 5   a public adjuster, paid additional rental car payments, and incurred other out of pocket costs

 6   while the payment of his claim was delayed. These additional costs and the substantial delay

 7   were a result of Allstate’s unlawful valuation practices.

 8            50.      Upon information and belief, Allstate systemically relies upon the value of gray-

 9   market vehicles to settle total loss claims.

10            51.      Allstate has acted with at least reckless disregard of the rights of others by

11   manipulating the numbers to settle total loss claims. Allstate has devised valuation methods that

12   are unfair, misleading, deliberately inconsistent, and calculated to confuse and deceive

13   consumers and their advocates in the settlement process.

14            52.      Allstate’s practices have cost consumers tens of millions of dollars in losses as

15   their claims go underpaid. Meanwhile, Allstate reaps millions in wrongful profits by betraying

16   the trust of its consumers.

17                                 VI.    CLASS ACTION ALLEGATIONS
18            53.      This action is brought and may properly be maintained as a class action, as it
19   satisfies the numerosity, commonality, typicality, adequacy, predominance, and superiority

20   requirements of Federal Rule of Civil Procedure 23. Plaintiffs bring all claims herein

21   individually and as a class action (for the classes defined below), pursuant to Federal Rule of

22   Civil Procedure 23.

23            54.      The class consists of two subclasses as follows:

24                     All individuals insured by Allstate under an Allstate private
                       passenger vehicle policy who, from the earliest allowable time to
25                     the present,

26                     (1)    Received a first-party total loss settlement or settlement
                              offer based in whole or in part on the price of one or more
27                            gray-market vehicles; or

28
     FIRST AMENDED COMPLAINT - 10
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                  1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                    (206) 623-7292 • FAX (206) 623-0594
               Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 13 of 20



 1                     (2)    Received a first-party total loss settlement or settlement
                              offer based in whole or in part on the price of comparable
 2                            vehicles reduced by a “condition adjustment.”

 3            55.      While the exact number of members cannot be determined, the class consists at a

 4   minimum of thousands of persons located throughout the State of Washington. The members of

 5   the class are therefore so numerous that joinder of all members is impracticable. The exact

 6   number of class members can readily be determined by documents produced by Allstate.

 7            56.      There are questions of fact and law common to the class, including the following:

 8                      i.   Whether Allstate used the values of gray-market vehicles to calculate the
                             values of loss vehicles;
 9
                       ii.   Whether Allstate applied arbitrary and unexplained condition adjustments to
10                           comparable vehicles to calculate the value of loss vehicles;
11
                      iii.   Whether, through each of the foregoing practices, Allstate breached its
12                           contracts with its insureds;

13                    iv.    Whether, through each of the foregoing practices, Allstate committed a
                             breach of the common law duty of good faith and fair dealing;
14
                       v.    Whether, through each of the foregoing practices, Allstate violated the
15                           Insurance Fair Conduct Act, WASH. REV. CODE § 48.30.010 et seq.;
16                    vi.    Whether, through each of the foregoing practices, Allstate violated
17                           regulations governing unfair claims settlement practices including WASH.
                             ADMIN. CODE § 284-30-330 et seq.;
18
                      vii.   Whether, through each of the foregoing practices, Allstate violated the
19                           Consumer Protection Act, WASH. REV. CODE § 19.86.020;
20                   viii.   Whether Allstate’s use of gray-market vehicles and improper condition
                             adjustments to value loss vehicles caused injury to Plaintiffs and the class;
21

22                    ix.    Whether Allstate’s actions were unreasonable, frivolous, or unfounded;

23                     x.    Whether Allstate’s actions were reckless, malicious, or willful;

24                    xi.    Whether Plaintiffs and the class are entitled to an award of compensatory
                             damages;
25
                      xii.   Whether Plaintiffs and the class are entitled to an award of treble damages;
26
                     xiii.   Whether Plaintiffs and the class are entitled to an award of attorney’s fees;
27

28
     FIRST AMENDED COMPLAINT - 11
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                  1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                    (206) 623-7292 • FAX (206) 623-0594
               Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 14 of 20



 1                   xiv.   Whether Plaintiffs and the class are entitled to declaratory and injunctive
                            relief.
 2
               57.     Plaintiffs have the same interests in this matter as all other members of the class,
 3
     and their claims are typical of those of all members of the class. Plaintiffs’ claims are coincident
 4
     with and not antagonistic to those of other class members they seek to represent. Plaintiffs and
 5
     all class members have sustained damages arising out of Allstate’s common course of conduct as
 6
     outlined herein. The damages of each class member were caused by Allstate’s wrongful conduct.
 7
               58.     Plaintiffs are committed to pursuing this action and have retained competent class
 8
     counsel experienced in insurance litigation and class action litigation. Plaintiffs will fairly and
 9
     adequately represent the interests of the class members.
10
               59.     Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(2)
11
     because Allstate’s actions are generally applicable to the class as a whole, and Plaintiffs seek,
12
     inter alia, equitable remedies with respect to the class as a whole.
13
               60.     Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)
14
     because the common questions of law and fact enumerated above predominate over questions
15
     affecting only individual members of the class, and a class action is the superior method for fair
16
     and efficient adjudication of the controversy. The likelihood that individual members of the class
17
     will prosecute separate actions is remote due to the time and expense necessary to conduct such
18
     litigation. Plaintiffs’ counsel, highly experienced in insurance litigation and class action
19
     litigation, foresees little difficulty in the management of this case as a class action.
20
                                         FIRST CAUSE OF ACTION
21                                          (Breach of Contract)
22             61.     Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth
23   herein.
24             62.     The Allstate insurance contracts specifically provide for payment of the “actual
25   cash value” of a vehicle deemed a total loss as a result of an automobile accident.
26             63.     Allstate has breached the contracts by not offering to settle and by not settling
27   claims based upon the actual cash value of loss vehicles. Allstate departed from the use of actual
28
     FIRST AMENDED COMPLAINT - 12
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                  1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                    (206) 623-7292 • FAX (206) 623-0594
               Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 15 of 20



 1   cash values by (1) basing its valuation and payment of the claim on values of comparable

 2   vehicles that have been artificially reduced by an arbitrary and unjustified “condition

 3   adjustment” that is not itemized or explained; and (2) basing its valuation and payment of the

 4   claim upon values of gray-market vehicles, which by definition are not comparable to the loss

 5   vehicle and artificially depress the valuation by virtue of their gray-market status.

 6             64.     Allstate’s numerous breaches have resulted in a systematic failure to pay the

 7   actual cash value of total loss vehicles as required by contract.

 8             65.     Allstate’s breaches and violations have caused damage to Plaintiffs and the class.

 9                                     SECOND CAUSE OF ACTION
                      (Breach of the Implied Covenant of Good Faith and Fair Dealing)
10
               66.     Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth
11
     herein.
12
               67.     Allstate owed Plaintiffs and class members, as its insureds, a duty of good faith
13
     and fair dealing at all times during the existence of the insurance contracts and while providing
14
     automobile insurance coverage, including when handling total loss claims for its insureds.
15
               68.     Allstate purposefully, in bad faith, and without regard to the rights of the
16
     Plaintiffs and the class, failed to pay the actual cash value of total loss vehicles. Allstate’s actions
17
     breached the insurance contracts and were unreasonable, frivolous, and unfounded.
18
               69.     Allstate’s unfair acts and/or acts of bad faith include (1) basing its valuation and
19
     payment of the claim on values of comparable vehicles that have been artificially reduced by an
20
     arbitrary and unjustified “condition adjustment” that is not itemized or explained; and (2) basing
21
     its valuation and payment of the claim upon values of gray-market vehicles, which by definition
22
     are not comparable to the loss vehicle and artificially depress the valuation by virtue of their
23
     gray-market status.
24
               70.     Allstate breached the covenant of good faith and fair dealing with the
25
     aforementioned conduct.
26
               71.     Allstate’s breach of the obligation of good faith and fair dealing caused Plaintiffs
27
     and class members to incur damages as more fully set forth below.
28
     FIRST AMENDED COMPLAINT - 13
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                  1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                    (206) 623-7292 • FAX (206) 623-0594
               Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 16 of 20



 1                                   THIRD CAUSE OF ACTION
                  (Consumer Protection Act—Violation of WASH. REV. CODE § 19.86.020)
 2
               72.     Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth
 3
     herein.
 4
               73.     Allstate’s actions complained of herein are deceptive trade practices that have the
 5
     capacity to and do deceive consumers, as Allstate unreasonably denied payment of benefits to
 6
     Plaintiffs and the class and knowingly misrepresented the basis for its total loss valuations.
 7
     Allstate failed to adopt and implement reasonable standards for the investigation of claims.
 8
     Allstate failed to conduct a reasonable investigation regarding its claims payments. Allstate
 9
     further made false representations as to the characteristics and benefits of its total loss coverage
10
     and insurance policies and represented that they were of a particular standard, quality, or grade,
11
     knowing they were not.
12
               74.     Allstate’s aforementioned conduct continues to occur in the course of Allstate’s
13
     business. Allstate’s conduct is part of a generalized course of conduct repeated on thousands of
14
     occasions, and thus has an impact on the public interest.
15
               75.     Allstate’s aforementioned conduct is in violation of the Washington Consumer
16
     Protection Act, in particular, but not limited to, WASH. REV. CODE § 19.86.020.
17
               76.     As a result of Allstate’s actions, Plaintiffs and class members incurred damages as
18
     more fully set forth below.
19
                                       FOURTH CAUSE OF ACTION
20                                    (Declaratory and Injunctive Relief)
21             77.     Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

22   herein.

23             78.     Plaintiffs bring this cause of action for themselves and the class pursuant to

24   Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201 seeking a declaration that, for those

25   who maintain an auto insurance policy with Allstate, it is a violation of Washington law and the

26   insurance contracts for Allstate to (1) base its valuation and payment of the claim on values of
27   comparable vehicles that have been artificially reduced by an arbitrary and unjustified “condition

28
     FIRST AMENDED COMPLAINT - 14
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                  1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                    (206) 623-7292 • FAX (206) 623-0594
               Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 17 of 20



 1   adjustment” that is not itemized or explained; and (2) base its valuation and payment of the claim

 2   upon values of gray-market vehicles.

 3             79.     This court has the power to declare the rights of said Allstate policyholders and

 4   those who would be insured under such policies and who may suffer similar losses in the future,

 5   as well as those who have suffered valuation-related losses.

 6             80.     Plaintiffs, for themselves and on behalf of the class, seek a declaration of their

 7   rights under the Allstate policy, and seek a declaration of the rights and liabilities of the parties

 8   herein.

 9             81.     With respect to Allstate’s continuing unlawful practices, Plaintiffs have no plain,

10   speedy, or adequate remedy at law, the interests of the parties favor an injunction, and an

11   injunction is in the public interest. Plaintiffs therefore seek an order permanently enjoining

12   Allstate from (1) basing its valuation and payment of the claim on values of comparable vehicles

13   that have been artificially reduced by an arbitrary and unjustified “condition adjustment” that is

14   not itemized or explained; and (2) basing its valuation and payment of the claim upon values of

15   gray-market vehicles.

16                                          PRAYER FOR RELIEF
17             WHEREFORE, Plaintiffs pray for the following judgment:

18             A.      An Order certifying this action as a class action, including certifying each cause
19   of action under the appropriate subsection of Fed. R. Civ. P. 23;

20             B.      An Order appointing Plaintiffs as class representatives and appointing the

21   undersigned counsel to represent the class;

22             C.      Declaratory and injunctive relief, including an injunction requiring Allstate to

23   cease and desist from (1) basing its valuation and payment of the claim on values of comparable

24   vehicles that have been artificially reduced by an arbitrary and unjustified “condition

25   adjustment” that is not itemized or explained; and (2) basing its valuation and payment of the

26   claim upon values of gray-market vehicles;
27             C.      Treble damages under common law and by statute, under WASH. REV. CODE

28   § 19.86.090;
     FIRST AMENDED COMPLAINT - 15
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                  1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                    (206) 623-7292 • FAX (206) 623-0594
               Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 18 of 20



 1            D.       Compensatory damages as warranted by Allstate’s breach of the contracts of

 2   insurance, and its bad faith;

 3            E.       An award of attorney’s fees and costs, as provided by law and/or as would be

 4   reasonable from any recovery of monies recovered for or benefits bestowed upon the class; and

 5            F.       Such other and further relief as this Court may deem just, equitable, or proper,

 6   including a designation that any unclaimed monies may go to the next best use.

 7                                              JURY DEMAND
 8            Pursuant to Rule Local Rules W.D. Wash. LCR 38, Plaintiffs demand a trial by jury of all

 9   of the claims asserted in this complaint so triable.

10

11   Dated: January 25, 2019                         Respectfully submitted,

12                                                   HAGENS BERMAN SOBOL SHAPIRO LLP

13                                                   By      /s/ Steve W. Berman
                                                             Steve W. Berman
14
                                                     Steve W. Berman (WSBA #12536)
15                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
                                                     1301 Second Avenue, Suite 2000
16                                                   Seattle, WA 98101
                                                     Telephone: (206) 623-7292
17                                                   Facsimile: (206) 623-0594
                                                     steve@hbsslaw.com
18
                                                     Robert B. Carey (pro hac vice)
19                                                   John M. DeStefano (pro hac vice)
                                                     HAGENS BERMAN SOBOL SHAPIRO LLP
20                                                   11 West Jefferson Street, Suite 1000
                                                     Phoenix, AZ 85003
21                                                   Telephone: (602) 224-2628
                                                     rob@hbsslaw.com
22                                                   johnd@hbsslaw.com

23                                                   Marc A. Goldich (pro hac vice)
                                                     AXLER GOLDICH LLC
24                                                   1520 Locust Street, Suite 301
                                                     Philadelphia, Pennsylvania 19102
25                                                   Telephone: (267) 534-7400
                                                     mgoldich@axgolaw.com
26
27

28
     FIRST AMENDED COMPLAINT - 16
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                 1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                   (206) 623-7292 • FAX (206) 623-0594
               Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 19 of 20



 1                                         David Woloshin (pro hac vice)
                                           Dina Ronsayro (pro hac vice)
 2                                         ASTOR WEISS KAPLAN & MANDEL LLP
                                           200 South Broad Street, Suite 600
 3                                         Philadelphia, PA 19102
                                           Telephone: (215) 790-0100
 4                                         dwoloshin@astorweiss.com
                                           dronsayro@astorweiss.com
 5
                                           Attorneys for Plaintiffs
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     FIRST AMENDED COMPLAINT - 17
     Case No. 18-cv-00573
     010743-12 1027621 V1                                       1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                         (206) 623-7292 • FAX (206) 623-0594
               Case 2:18-cv-00573-JCC Document 36 Filed 01/25/19 Page 20 of 20



 1
                                        CERTIFICATE OF SERVICE
 2
              I hereby certify that on January 25, 2019 a true and correct copy of the foregoing was filed
 3
     electronically by CM/ECF, which caused notice to be sent to all counsel of record.
 4

 5

 6   Executed this 25th day of January, 2019.

 7

 8                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
 9                                                                   By: s/ Steve W. Berman
10
                                                                     Steve W. Berman, WSBA #12536
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     FIRST AMENDED COMPLAINT - 18
     Case No. 18-cv-00573
     010743-12 1027621 V1                                                  1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                    (206) 623-7292 • FAX (206) 623-0594
